White, J.
This is an appeal involving the disposition of the free high school fund of Knox County, Nebraska, 9 years after the dissolution of the sole remaining Class I district in that county.
The district court distributed the fund but denied the appellant, Santee district No. C-5, any share on the authority of School District of Murray v. Lancaster, 203 Neb. 109, 277 N.W.2d 558 (1979). Santee district had admittedly drawn from the fund an amount substantially in excess of the amount contributed from the proceeds of the levy. Santee appeals.
At first blush the case appears indistinguishable from Murray, supra. However, certain differences require a result entirely different from the result in that case. At issue again is the language of a part of Neb. Rev. Stat. § 79-4,104 (Reissue 1981), which reads as follows:
When any territory not included in a school district offering secondary education becomes a part of such a district, the territory’s proportionate share of any balance *447remaining in the nonresident tuition fund as of September 15 shall be credited to the district of which the territory has become a part.
In Murray, supra, we determined that a dissolved Class I district’s “proportionate share” depended on whether the district had contributed more to the fund than withdrawn from the fund on its behalf. A brief recitation of the facts surrounding Santee’s application for distribution is necessary to an understanding of the matter.
On August 2, 1976, Center district No. C-24 and Sparta district No. 50 were dissolved, leaving the Santee district the only Class I district in Knox County. On September 15, 1976, following the dissolutions, the free high school fund had a balance in the office of the county treasurer in the amount of $44,018.02. No application for distribution of its proportionate share was made by the Center or Sparta district, nor had there been any application for distribution by any of the other former Class I districts in Knox County, four of which had been dissolved between 1971, when the fund had a zero balance, and May of 1976. Santee was dissolved in June of 1977. Santee does not seriously assert that it is entitled to any part of the amount on hand on September 15, 1976, since it had drawn from the fund more than it had contributed to that point. It does, however, assert two main points.
First, the extent of the withdrawal of contributions of a dissolved Class I district is limited to the funds on hand September 15 following dissolution and, second, that as the last district dissolved, it is the only district eligible to receive the funds accumulated in the fund after September 15, following the dissolution of the second to last district.
The appellees strenuously suggest that this would provide a windfall for Santee, that it would be collecting money paid into the fund by others, and that this result would not be “proportionate” to its contribution. This argument has a certain validity; however, we are not free to formulate a logical and just scheme for the distribution when the language of the Legislature is unambiguous. Wang v. Board of Education, 199 Neb. 564, 260 N.W.2d 475 (1977).
It is abundantly clear that the entitlement of the dissolving *448district is determined by the condition of the fund on September 15 after dissolution. It is also abundantly clear that the Legislature intended that the money be transferred to an existing K-12 district and not forfeit to the county general fund.
We can only conclude that in the absence of any other direction by the Legislature, the “proportionate share” of the last Class I district (Santee) is the entire fund accumulated since September 15 of the year in which the second to the last district was dissolved.
Affirmed in part, and in part reversed.